DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2-19-2021 have been fully considered but they are not persuasive.
1.  As stated in the previous NFOA:
The examiner summarizes the one limitation that was being argued:  
The claim states that there is data (eg. CSI bits, Data bits, HARQ/ACK bits) and you send them on the PUSCH channel, BUT you don’t puncture the HARQ/ACK bits into the data stream. 
Notethat the previously applied prior art stated that you “MAY” puncture the data, so it’s alternative language, means you might (or might not) be puncturing the HARQ/ACK into the PUSCH.  
Looking at applicant’s spec, it says that you jointly code and multiplex together the CSI and HARQ/ACK bits AND doing this you’re not (technically) puncturing HARQ/ACK into the PUSCH (see highlights below):
Applicant’s SPEC:
[0086] Certain embodiments provide solutions for carrying HARQ-ACK feedback information in PUSCH. For instance, in certain embodiments, a wireless communication device jointly channel codes CSI and HARQ-ACK bits, then multiplexes the jointly coded bits with coded data bits and transmits the multiplexed bits on a PUSCH. This approach can avoid puncturing of the coded data bits by the HARQ-ACK bits. In certain other embodiments, a wireless communication device multiplexes coded HARQ-ACK bits, coded CSI bits, and coded data bits such that the HARQ-ACK bits do not puncture the coded data bits. 
So essentially, you have bits alreadly allocated for the CSI bits - then, by multiplexing the CSI and HARQ/ACK bits together, you aren’t puncturing the HARQ/ACK bits into other/additional spaces.   FOR EXAMPLE:  
If you have, say, 4 bits allocated for CSI, and you mux together the CSI and HARQ/ACK bits and put them into those 4 bits, then you aren’t puncturing in the HARQ/ACK bits, you’re just using the CSI bit spaces to convey both.
	Figure #1 below teaches puncturing HARQ/ACK bits while Figure #2 shows multiplexing the CSI and HARQ/AQK bits and then placing them into the spaces used for CSI, hence NO puncturing really occurs (which is how the applicant’s spec reads):


    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale


Thusly, there is an INTREPRETATION that can be given by the examiner as to WHAT the applicant REALLY MEANS when they write “without puncturing”.  The above gives at least ONE interpretation, which is valid.   Hence, the applicant is left with the burden of amending the claim(s) to rule out that interpretation (which they have not done).   Therefore, the examiner is not persuaded.

 New prior art teaches “jointly coding and multiplexing the CSI and HARQ/ACK bits” as similarly found in his claim:
Blankenship US 2013/0117622
	 [0118] Thus, when the HARQ-ACK and CSI are to be transmitted simultaneously, both are multiplexed to construct one payload for joint encoding. As shown in FIG. 9, the coding structure with this approach is provided”.


3.  The examiner believes a more favorable outcome may occur if the applicant amends as follows:
(Independent claim 13 or 16)  +  (claim 2 or 3)  +  (claim 4 or 5)  +  claim 6
Independent claims 13 and 16 include the Rank Indicator.  To make independent claims 1 and 7 allowable using the above template, please include the Rank Indicator data bits as well.

4.  Turning to the arguments (Pages 7-9), the examiner is not swayed because of his interpretation of the prior art.   The claims are written “broadly” in that they do NOT rule out the examiner’s interpretation.   
Blankenship teaches that the HARQ/ACK and CSI bits are transmitted simultaneously in one payload (since they’re multiplexed together), thusly, they do NOT puncture the PUSCH channel (ie. use the CSI payload area), since he does not explicitly state that puncturing is required.
Song teaches multiplexing HARQ-ACK and CSI together, hence this multiplexed data does not puncture the PUSCH (since he does not explicitly state that puncturing is required).   

do not puncture the coded bits or CSI bits” – the figure provided above shows that bits are jointly combined and then placed in the CSI “location”.   Meaning, there is no claim limitation(s) that specifically rules out combining CSI HARQ/ACK bits and then placing them in the CSI “location”.   That is not considered puncturing in the examiner’s opinion.
The examiner invites the applicant to amend the claims to MORE SPECIFICALLY claim how the design MUST BE implemented with regard to 
a) their definition of puncturing and 
b) exactly HOW the bits must be placed elsewhere.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,149,286 in view of {Blankenship US US 2013/0117622 OR Song US US 2015/0351119} 
The ‘286 patent teaches the entire claim but is silent on NOT puncturing the PUSCH.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the 10,149,286 patent, such that puncturing is NOT used, to provide the ability to NOT take data bits from the other data streams which can create problems/errors if too much data is lost due to the puncturing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw US 2011/0269490 and further in view of Kim US 2013/0194951  and Applicant’s Admitted Prior Art (AAPA) and  {Blankenship US US 2013/0117622 OR Song US US 2015/0351119} 
As per claims 1, 7, 13 and 16, Earnshaw 2011/0269490 teaches a method of operating a wireless communication device (Abstract, figures) with a memory, processor, and transceiver, comprising: 
Multiplexing coded Channel State Information (CSI) bits jointly with Hybrid Automatic Repeat Request (HARQ) Acknowledgement (HARQ-ACK) bits (note that ABSTRACT teaches “encoding” the data which is well known.  Para #9 teaches MCS which is modulation and coding schemes); 
  [0110] Accordingly, in one implementation of the present system, the CSI coding rate is adjusted in relation to the number of coded symbols to be allocated for HARQ ACK/NACKs. As the number of coded symbols allocated for HARQ ACK/NACKs increases, the CSI coding rate is increased since fewer modulation symbols are then available for the CSI transmission. In that case, to maintain the same level of reliability of CSI transmissions, the transmit power of the PUCCH may be increased. The base station can instruct the UE to increase the transmit power using transmit power control (TPC). Alternatively, the UE can increase its transmit power autonomously using a preconfigured offset when HARQ ACK/NACK is multiplexed with CSI in CSI-only PUSCH. The offset can be variable with respect to the amount of puncturing, or the number of transmitted HARQ ACK/NACK. Alternatively, the offset could be configured to have a value of zero by the base station such that additional uplink interference does not result. In all cases, the UE cannot increase its transmit power above the maximum possible transmission power that has been configured either for the UE 
multiplexing the jointly coded CSI and HARQ-ACK bits with coded data bits; and 
[0005] To facilitate communications, a plurality of different communication channels are established between a base station and a UE including, among other channels, a Physical Downlink Control Channel (PDCCH). As the label implies, the PDCCH is a channel that allows the base station to control a UE during downlink data communications. To this end, the PDCCH is used to transmit scheduling assignment or control data packets referred to as Downlink Control Information (DCI) packets to a UE to indicate scheduling to be used by the UE to receive downlink communication traffic packets on a Physical Downlink Shared Channel (PDSCH) or transmit uplink communication traffic packets on a Physical Uplink Shared Channel (PUSCH) or specific instructions to the UE (e.g., power control commands, an order to perform a random access procedure, or a semi-persistent scheduling activation or deactivation). A separate DCI packet may be transmitted by the base station to a UE for each traffic packet/sub-frame transmission.
[0010] Depending upon the uplink transmission resources available at a particular point in time, the UE may transmit the CSI information within UCI either on a Physical Uplink Control CHannel (PUCCH) resource or multiplexed into a PUSCH (Physical Uplink Shared CHannel) allocation.
[0012] If a PUSCH allocation is available, the CSI information may be first encoded and then multiplexed with an uplink shared channel (UL-SCH) transport block as described in sections 5.2.2.6 and 5.2.2.7 of TS 36.212, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 8)". If no UL-SCH transport block is present, then the CSI information may be encoded to fill the PUSCH allocation as described in section 5.2.4 of TS 36.212, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 8)". http://www.3gpp.org/ftp/Specs/html-info/36212.htm.
Wherein the multiplexing comprises assigning the coded CSI bits for transmission on a first set of resource elements in the PUSCH (See above, Earnshaw teaches sending the coded CSI bits on at least a first transmission via first set of resources in the PUSCH), and 
thereafter assigning the coded HARQ-ACK bits and coded bits for transmission on second and third sets of resource elements in the PUSCH, wherein the first, second and third sets of resource elements do not include any of the same resource elements (Earnshaw does teach that a specific carrier(s) can be used to signal CSI and then can be deactivated, hence that would leave only other carrier(s)/resources to transmit the HARQ-ACK bits and coded data bits – thusly, the first/second/third sets of resource elements would not include any of the same resource elements):
[0015] In a multi-carrier network implementation providing the functionality described above (e.g., allowing for explicit or implicit deactivation of carriers), there are several important considerations. A UE may be assigned certain uplink resources for reporting CSI information about the currently activated downlink carriers. In that case, it is important to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers. Furthermore, it is important that a UE be capable of indicating to a base station which (and possibly how much) CSI information (i.e. for which downlink carriers) is included in a particular control feedback transmission.

But is silent on thereafter assigning the coded HARQ-ACK bits and coded bits for transmission on respective second and third sets of resource elements in the PUSCH (i.e. in that exact order, i.e. CSI bits first, then HARQ-ACK bits and then coded data bits last) AND such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits.  
Earnshaw does not elaborate on the order in which the CSI/HARQ/Data is multiplexed.  Earnshaw merely states that in addition to CSI, the UE data may also include HARQ ACK information (see Para #8 - In some cases, in addition to the CSI, UCI may also contain Hybrid Automatic Repeat reQuest (HARQ) acknowledgment/negative acknowledgement (ACK/NACK) information).    He also shows in Figures 9a-10b the frame/subframe/resource element structure for CSI, coded data and puncturing HARQ-ACK data BUT there is no discussion on the exact order in which the frame is filled.   Lastly, he teaches that modifications within the spirit/scope of the teachings can be made (see Para’s #141-142), thusly one skilled would be motivated to modify the order in which the data is added to the frame/subframe/resource element(s).
At least Kim (US 2013/0194951 – See PTO 892) teaches in Figure 4 an order in which the data bits are multiplexed with CSI bits (#420) and then the HARQ-ACK bits are added (#430).
Furthermore, Applicants Admitted Prior Art (AAPA) teaches that the channel coded CSI bits are added, then the coded data bits are interleaved, then the HARQ-ACK bits are added last (See Para #17).
Thusly, one skilled sees that Earhshaw allows for different designs within the spirit/scope, Kim teaches data bits are multiplexed with CSI bits and then HARQ-ACK bits are added and the AAPA teaches that CSI bits are added first, then coded data bits, then the HARQ-ACK bits.  So a design choice exists since the prior art is readily modifiable, there are obvious to try modifications with predicatable results being the outcome (ie. there are only a finite number of ways in which to order the data that is to 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Earnshaw, such that thereafter assigning the coded HARQ-ACK bits and coded bits for transmission on respective second and third sets of resource elements in the PUSCH, to provide the ability to multiplex the data together in different orders for flexibility.
The examiner adds Blankenship or Song who teach designs that do not explicitly puncture the PUSCH channel:
1.  At least Blankenship (US 2013/0117622) teaches that the HARQ/ACK and CSI bits are transmitted simultaneously in one payload (since they’re multiplexed together), thusly, they do NOT puncture the PUSCH channel (ie. use the CSI payload area), since he does not explicitly state that puncturing is required.
	 [0118] Thus, when the HARQ-ACK and CSI are to be transmitted simultaneously, both are multiplexed to construct one payload for joint encoding. As shown in FIG. 9, the coding structure with this approach is provided.

2.  Song et al. (US 2015/0351119) teaches multiplexing HARQ-ACK and CSI together, hence this multiplexed data does not puncture the PUSCH (since he does not explicitly state that puncturing is required)   
[0070] As another example implementation of multiplexing 400, in case HARQ-ACK and one aperiodic CSI is triggered toward one node and at the same time one PUSCH is scheduled to be transmitted toward another node, the HARQ-ACK and the aperiodic CSI should be multiplexed together and transmitted on PUSCH using higher layer configured parameters associated with that node. The other PUSCH should be transmitted also on PUSCH using the other set of higher layer configured node specific parameters.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits, to provide the ability to not steal/rob bits from other data streams which can inherently cause problems/errors.
With further regard to claims 13 and 16, note that Earnshaw and the AAPA both teach support for multiplexing Rank Indicator bits into the PUSCH channel:
EARNSHAW:  [0059] In the present system, for example, when the CSI information for two downlink carriers is multiplexed into a common PUCCH resource, the base station and the UE agree upon which bits of the information payload correspond to which CSI information. For example, the total payload size could consist of 8 information bits and two allocated resources for CSI, with the first 4 information bits representing the CQI value for a first carrier, and the second 4 information bits representing the CQI value for a second carrier. Alternatively, the total payload size could consist of 10 information bits and two allocated resources for CSI, with bits 1-4 representing the CQI value for the first carrier, bit 5 representing the RI (Rank Indicator) for the first carrier, bits 6-9 representing the CQI value for the second carrier, and bit 10 representing the RI for the second carrier. Other CSI field multiplexings are also possible, and could be configured via RRC signaling. 
AAPA: [0017] In LTE, control information can also be carried in the PUSCH instead of the PUCCH. Thus, data and control information can be multiplexed in the PUSCH. The control information can include e.g.:   
- Channel state information (CSI) which may further be comprised of channel 
quality indicator (CQI) and precoding matrix indicator (PMI) bits 
- Rank indicator (RI) 
- HARQ-ACK feedback 

Coded RI bits are placed in PUSCH SCFDMA symbol #1, #5, #8 and #12 starting from the bottom. The REs occupied by the coded RI bits are avoided by the coded CSI and data bits. 





claims 2 and 8, the combo teaches claim 1, wherein the multiplexing comprises:
 assigning the CSI bits for transmission on a first set of resource elements in the PUSCH, and 
thereafter assigning the coded HARQ-ACK bits for transmission on the second set of resource elements in the PUSCH, and 
thereafter assigning the coded data bits for transmission on the third set of resource elements in the PUSCH.   (See above which teaches that various design choices exist to re-arrange the order in which the data can be multiplexed and one skilled would arrive at a design that supports the order listed above).


As per claim 3 and 9 teaches claim 1, but is silent on wherein the multiplexing comprises assigning the CSI bits for transmission on a first set of resource elements in the PUSCH, and thereafter assigning the coded data bits for transmission on the third set of resource elements in the PUSCH, and thereafter assigning the coded HARQ-ACK bits for transmission on the second set of resource elements in the PUSCH.  
At least the AAPA teaches this manner of placing the coded bits into the resource elements, then the coded bits and finally the HARQ-ACK bits (AAPA teaches claim 3 Para #17, see right below “According to the LTE specifications TS 36.212, v13.0.0” which teaches placement of the CSI bits, then the coded data bits, then then the HARQ-ACK bits)


As per claims 4, 10 and 14, the combo teaches claim 2/8/12, wherein the multiplexing further comprises configuring an input for an interleaver, comprising the coded CSI bits, followed by the HARQ-ACK bits, followed by the coded data bits (See at least Kim in figure 4 who teaches a multiplexer/interleaver (#420/#430) that can achieve the order listed when combined with Earnshaw/AAPA teachings)

As per claim 5, 11 and 17 teaches claim 3/8/13/16, wherein the multiplexing further comprises configuring an input for an interleaver, comprising the coded CSI bits, followed by the coded data bits, followed by the HARQ-ACK bits.  
Kim teaches an “interleaving/multiplexing” function where the CSI bits and Data bits are multiplexed/interleaved and then followed by interleaving/multiplexing in the HARQ-ACK bits (figure 4, #420, #430).
With further regard to claims 14 and 17, note that Earnshaw and the AAPA both teach suport for Rank Indicator, hence Kim’s interleaving/multiplexing function would include the interleaving of the Rank Indicator as well (since it is included in Earnshaw’s/AAPA’s data stream/PUSCH channel – See Para #59).

NOTE that interleaving and multiplexing are synonymous (See Chung, from IDS US 2015/0189646, pertinent but not cited):.[0074] Channel interleaving multiplexes control information and UL-SCH data on PUSCH resources. More specifically, channel interleaving includes a process of mapping of control information and UL-SCH data to a channel interleaver matrix corresponding to PUSCH resources.




Claims 6, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw/Kim/AAPA/{Blankenship or Song} and further in view of Koo.  
As per claims 6, 9, 12, 15 and 18, the combo teaches claim 1/7/13/16, but is silent on further comprising: 
determining whether the number of HARQ-ACK bits or coded HARQ-ACK bits is greater than a threshold value; and 
performing the multiplexing as a consequence of the determination.
Koo 2011/0205981 teaches using a threshold level and performing or not performing the HARQ ACK bits jointly:
  [0007] To address collision handling, if there is no collision between HARQ ACK/NACK and channel state information (CSI) for a subframe, CSI may be transmitted on PUSCH without data (only CSI) or PUCCH, but if there is a collision between HARQ ACK/NACK and CSI for a subframe, only HARQ ACK/NACK may be transmitted for this subframe, while no CSI may be transmitted. The WTRU may be configured to drop ACK/NACK only if the HARQ ACK/NACK payload size exceeds a threshold that may be provided via higher layer signaling by the network or predetermined. These and additional aspects of the current disclosure are set forth in more detail below.
As seen above, HARQ ACK/NACK data and CSI data can be transmitted on PUSCH with/without data and collisions can occur.  Koo teaches that the WTRU/UE may drop ACK/NACK if the HARQ ACK/NACK payload exceeds a threshold, hence one skilled interprets that a threshold level can be used to determine if/when the HARQ ACK/NACK packets should (or should not) be included in the joint coding/multiplexing.
It would have been obvious to one skilled in the art at the time of the invention's filing, to modify Earnshaw such that it determines whether the number of HARQ-ACK bits or coded HARQ-ACK bits is greater than a threshold value AND performing the channel coding HARQ-ACK bits jointly with the CSI bits as a consequence of the determining, to provide a threshold level as to when the joint multiplexing should occur to alleviate any collision issues (or understand when collisions should/shouldn’t be an issue).





Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends as follows:
(Independent claim 13 or 16) + (claim 2 or 3) + (claim 4 or 5) + claim 6
Independent claims 13 and 16 include the Rank Indicator.  To make independent claims 1 and 7 allowable using the above template, please include the Rank Indicator data bits as well.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        da